Case 2:19-cv-00505-MCA-LDW Document 94 Filed 07/31/20 Page 1 of 2 PageID: 665


                      SECURITIES AND EXCHANGE COMMISSION
                                DIVISION OF ENFORCEMENT
                                        100 F Street, N.E.
                                      WASHINGTON, DC 20549

                                                                                   Stephan J. Schlegelmilch
                                                                                  Supervisory Trial Counsel
                                                                                   Trial Unit, Mail Stop 5977
                                                                                           (202) 551-4935 (t)
                                                                                           (301) 623-1184 (f)
                                                                                  SchlegelmilchS@SEC.gov


                                                        July 31, 2020

VIA ECF

Honorable Leda Dunn Wettre
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07102
        Re:     U.S. Securities and Exchange Commission v. Ieremenko, et al.
                Case No. 19-cv-00505 (MCA)(LDW)

Dear Judge Wettre,
         Pursuant to the Court’s instruction during the July 21, 2020 status conference, the parties
jointly propose the following deadlines for the completion of expert discovery in the above-
referenced matter:

                Plaintiff’s initial expert reports due on December 18, 2020
                Defendants’ initial and rebuttal reports due on January 22, 2021
                Plaintiff’s reply reports due on February 19, 2021
                Completion of all expert discovery by March 26, 2021

       As directed, the parties also advise that they are available for mediation between October 13,
2020 and October 23, 2020.

        Thank you again for your attention to this matter, and we are happy to discuss this or any
other issue should the Court so direct.

                                                        Respectfully submitted,

                                                        /s/ Stephan Schlegelmilch
                                                        Counsel for Plaintiff

                                                        /s/ Sean Prosser
                                                        Counsel for Defendant S. Cho and
                                                        Relief Defendant K. Cho
Case 2:19-cv-00505-MCA-LDW Document 94 Filed 07/31/20 Page 2 of 2 PageID: 666



                                         /s/ Marc Litt
                                         Counsel for Defendants Olefir and
                                         Capyield


cc:   Counsel of record (via ECF)
